Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/11/20 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the prism layer comprises a plurality of prisms, at least two holes are provided at the position, corresponding to each prism of the plurality of prisms, in the base layer, end surfaces, which are close to the prism layer, of at least two holes corresponding to a prism completely coincides with a bottom surface of the prism “must be shown or the feature(s) canceled from the claim(s).  Only instant Fig.1 teaches two holes corresponding to the bottom of the prism, but this Figure does not shown “at least two holes corresponding to a prism completely coincides with a bottom surface of the prism”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
Claim 21 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claim 21, the limitation of “at least two holes corresponding to a prism completely coincides with a bottom surface of the prism” is confusing and unclear. Only Fig.1 shows two holes corresponding to the prism, however they are not completely coinciding with the bottom surface of the prism. Therefore this limitations is unclear and confusing. Appropriate correction is needed. For purposes of examination, it is considered that two holes coincide with the bottom surface of the prism, (but not completely).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20100055409, cited previously) in view of Kim (US 20070019410)
Regarding claim 1, Cho teaches a prism sheet  (100 and 130 in Fig.1), comprising: a base layer 100 and a prism layer 130 ([0086])  on a surface of a first side of the base layer (top surface of 110) wherein holes 151 (air passages in [0085]) are provided inside the base layer, so that light received from a second side (bottom side) of the base layer reaches the prism layer 130 through the holes, and the first side of the base layer and the second side of the base layer are opposite to each other, the prism layer 130 (Fig.1) comprises a plurality of prisms, and at least one hole (air passage 151 in Fig.1 and [0054]) is provided at a position, corresponding to each prism of the plurality of prisms, in the base layer, an end surface, which is close to the prism layer, of a hole (151) corresponding to a prism (130) coincides with the bottom surface of the prism. However Cho does not teach a hole corresponding to a prism completely coincides with the bottom surface of the prism.
completely coincides with the bottom surface of the prism 414’ as in disclosed in Kim (Fig.3B, also see Fig.1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to increase the hole/gap size as disclosed in Kim, in the device of Cho in order to correspond completely to the prism in order to improve luminance ([0035], [0056] in Kim).

Regarding claim 7, Cho in view of Kim teaches at least one of the holes (151 in Cho) is a blind hole (blind hole is the opening of 151 which does not extend down up to   the lower surface of base layer 100), and an opening of the blind hole is on the first side (top surface of 100) of the base layer - -or on the second side of the base layer - -).

Regarding claim 8, Cho in view of Kim teaches an area of an end surface, which is close to the first side (top side of 100 in Cho) of the base layer (100), of each of the holes (151) is larger than an area of an end surface, which is close to the second side (bottom surface of 100) of the base layer, of each of the holes (see Fig.3 and 4 wherein the width of the holes 151 on the top is larger than on the bottom).

  	Regarding claim 9, Cho in view of Kim teaches a prism sheet, wherein each of the holes is a tapered hole (Fig.4 in Cho) and a radius of an end surface, which is close to the first side (top side of 100) of the base layer, of each of the holes is larger than a 

Regarding claim 10, Cho in view of Kim teaches the prism sheet wherein the width of the air passages 151 is for example 100 micrometers (Examples Fig.3 and 4 and [0093],[0094] in Cho) wherein the width of the air passage on the upper side (first side) is larger than the lower side (second side) , however Cho in view of Kim does not teach the radius of the end surface, which is close to the first side of the base layer, of each of the holes ranges from 60 to 80 nanometers, and the radius of the end surface, which is close to the second side of the base layer, of each of the holes ranges from 30 to 40 nanometers.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to provide a radius of the end surface, which is close to the first side of the base layer, of each of the holes ranges from 60 to 80 nanometers, and the radius of the end surface, which is close to the second side of the base layer, of each of the holes ranges from 30 to 40 nanometers, by routine experimentation since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to optimize the luminance, hiding properties and stains ([0111]-[0118] in Cho).

	Regarding claim 11, Cho in view of Kim teaches a prism sheet, wherein a distance between end surfaces, which are close to the second side of the base layer, of any two adjacent holes is not less than 100 nanometers ([0091,[0027],[0061] in Cho).

Regarding claim 12, Cho in view of Kim teaches a backlight module (Abstract in Cho), comprising: a light source (from bottom of 100 in Fig.1;[0010],[0045]) and a prism sheet  wherein the light source is configured to provide the light for the prism sheet  the prism sheet. 

Regarding claim 13, Cho in view of Kim teaches a backlight module wherein the light source is on the second side (lower surface of base layer 100 in Cho) of the base layer of the prism sheet ([0087], [0010] and [0045] in Cho).

Regarding claim 15, Cho in view of Kim teaches a display, comprising the backlight module (Abstract in Cho). 

Regarding claim 16, Cho teaches a preparation method of a prism sheet, wherein the prism sheet comprises: a base layer (100 in Cho) and a prism layer 130 on a surface of a first side (top side of 100) of the base layer, holes 151 are provided inside the base layer, so that light received from a second side (bottom side) of the base layer reaches the prism layer through the holes, and the first side of the base layer and the second side of the base layer are opposite to each other preparing the holes in the base layer of the prism sheet, so that the light received from the second side of the base layer reaches the prism layer through the holes.
However Cho does not teach a hole corresponding to a prism completely coincides with the bottom surface of the prism.
completely coincides with the bottom surface of the prism 414’ as in disclosed in Kim (Fig.3B, also see Fig.1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to increase the hole/gap size as disclosed in Kim, in the device of Cho in order to correspond completely to the prism in order to improve luminance ([0035], [0056] in Kim).

Regarding claim 17, Cho in view of Kim teaches coating a curable adhesive 120 (Fig.1, [0081] in Cho) on the base layer 100 provided with the holes 151 or the prism layer 130, and curing the curable adhesive.
 
 	Regarding claim 18, Cho in view of Kim teaches the preparation method, wherein the curable adhesive is an ultraviolet curable adhesive ([0081] of Cho).
 
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kim and further in view of Chang (US 20080266901, cited previously)
Regarding claim 14, Cho in view of Kim teaches the invention set for the in claim 12, wherein Kim teaches an OLED source ([0083]) but is silent regarding a backlight module wherein the light source is a light-emitting diode light source.
In the same field of endeavor, Chang teaches a backlight module wherein the light source is a light-emitting diode light source 25 (Fig.1 and [0025]) in order to achieve a low power display device.
. 

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN (107111037, cited by Applicant, herein after CN1, cited previously) in view of Mai (US 20060139947, cited previously) and further in view of Kim 
Regarding claim 1, CN1 teaches a prism sheet 120 (see Drawing), comprising: a base layer 110 and a prism layer 120 on a surface of a first side of the base layer (top surface of 110).
CN1 does not teach holes are provided inside the base layer, so that light received from a second side of the base layer reaches the prism layer through the holes, and the first side of the base layer and the second side of the base layer are opposite to each other.
Mai teaches holes 28 ([0016], Fig.1) are provided inside the base layer (Substrate 26) so that light received from a second side of the base layer reaches the layer attached to the substrate through the holes, and the first side of the base layer and the second side of the base layer are opposite to each other in order to achieve overall utilization of the light beams ([0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the base layer by forming through holes as disclosed by Mai, in the device of CN1 in order to achieve overall utilization of the light beams.
 which is close to the prism layer, of a hole corresponding to a prism completely coincides with a bottom surface of the prism.
Kim teaches the prism layer comprises a plurality of prisms 414’ (Fig.3B), one hole 450 is provided at the position corresponding to each prism of the plurality of prisms, the   hole corresponding to a prism completely coincides with a bottom surface of the prism (Fig.3B, also see Fig.1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to vary the hole/gap size corresponding to a prism wherein the hole completely coincides with the bottom surface of the prism as in disclosed in Kim in the device of CN1 in view of Mai in order to improve luminance ([0035],[0056] in Kim).

Regarding claim 16, CN1 teaches a preparation method of a prism sheet, wherein the prism sheet comprises: a base layer 110 and a prism layer 120 on a surface of a first side (top side of 110) of the base layer.
CN1 does not teach holes are provided inside the base layer, so that light received from a second side of the base layer reaches the prism layer through the holes, and the first side of the base layer and the second side of the base layer are opposite to each other preparing the holes in the base layer of the prism sheet, so that 

Mai teaches holes 28 ([0016], Fig.1) are provided inside the base layer (Substrate 26) so that light received from a second side of the base layer reaches the layer attached to the substrate through the holes, and the first side of the base layer and the second side of the base layer are opposite to each other in order to achieve overall utilization of the light beams ([0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the base layer by forming through holes  as disclosed by Mai, such that light received from a second side of the base layer reaches the prism layer through the holes, and the first side of the base layer and the second side of the base layer are opposite to each other preparing the holes in the base layer of the prism sheet, so that the light received from the second side of the base layer reaches the prism layer through the holes in the device of CN1 in order to achieve overall utilization of the light beams.
CN1 in view of Mai does not teach the prism layer comprises a plurality of prisms, one hole is provided at the position, corresponding to each prism of the plurality of prisms, in the base layer, an end surface, which is close to the prism layer, of a hole corresponding to a prism completely coincides with a bottom surface of the prism.
Kim teaches the prism layer comprises a plurality of prisms 414’ (Fig.3B), one hole 450 is provided at the position corresponding to each prism of the plurality of prisms, the   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to vary the hole/gap size corresponding to a prism wherein the hole completely coincides with the bottom surface of the prism as in disclosed in Kim in the device of CN1 in view of Mai in order to improve luminance ([0035], [0056] in Kim).
 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20100055409, cited previously) in view of Pokorny (US 20070189038) 
Regarding claim 1, Cho teaches a prism sheet  (100 and 130 in Fig.1), comprising: a base layer 100 and a prism layer 130 ([0086])  on a surface of a first side of the base layer (top surface of 110) wherein holes 151 (air passages in [0085]) are provided inside the base layer, so that light received from a second side (bottom side) of the base layer reaches the prism layer 130 through the holes, and the first side of the base layer and the second side of the base layer are opposite to each other.
Cho does not teach the prism layer comprises a plurality of prisms, at least two holes are provided at the position, corresponding to each prism of the plurality of prisms, in the base layer, end surfaces, which are close to the prism layer, of at least two holes corresponding to a prism completely (see 112 rejection above) coincides with a bottom surface of the prism.
the number of holes corresponding to the prism,   as in disclosed in Pokorny. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to vary the location of the voids/holes such as one or more of the voids corresponds/coincide to the prism as disclosed in Pokorny, in the device of Cho in order to enhance viewing (Fig.2, Fig.6, Fig.7, [0045], [0007], [0009]-[0011], [0027] in Pokorny).
Other art
(Cited previously): US 20070189038, US 7218831, US 20030223216, US20060285816, and US 7010212.

Response to Arguments
The arguments filed by the Applicant on 12/11/20 is acknowledged, but is mainly drawn to the amended portion of the claims, which are hereby moot in light of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875